      Case 1:19-cr-00883-JPO Document 31 Filed 06/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X
                                   :
UNITED STATES OF AMERICA           :
                                   :
                -v-                :         ORDER
                                   :
MICHAEL VALDEZ,                    :         19 Cr. 883 (JPO)
   a/k/a “Bigga,” and              :
RYAN DIAZ,                         :
   a/k/a “Rico,”                   :
                      Defendants.  :
- - - - - - - - - - - - - - - - - -X

          Upon the application of the Government, by and through

Assistant United States Attorney David J. Robles, and with the

consent of MICHAEL VALDEZ a/k/a “Bigga” and RYAN DIAZ a/k/a

“Rico,” by and through their counsel, it is hereby ORDERED that

the pre-trial conference in this case is continued from June 17,

2020 to August 19, 2020 at 11:00 A.M.

          The Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public

and the defendants in a speedy trial, because it will permit the

defendants and their counsel to review the discovery material

and determine whether the defendants wish to make motions.

          Accordingly, it is further ORDERED that the time

between June 17, 2020 and August 19, 2020 is hereby excluded

under the Speedy Trial Act, 18 U.S.C. ' 3161(h)(7)(A), in the
         Case 1:19-cr-00883-JPO Document 31 Filed 06/05/20 Page 2 of 2



interests of justice.



Dated:    New York, New York
         June 5, 2020



                                    _________________________________
                                    HON. J. PAUL OETKEN
                                    UNITED STATES DISTRICT JUDGE
